FILED IN
            4th COURT OF APPEALS
             SAN ANTONIO, TEXAS
            06/3/2015 11:22:16 AM
                KEITH E. HOTTLE
                     Clerk




EXHIBIT E
                                                                                    FILED FOR RECORD
                                                                                                       *
                                                                                    i"L:'E? SC             > 27

                                    CAUSE N0. 2014-cv-03923                     .
                                                                                       ':‘e:m.;-_;;A
                                                                               .:u'.-'\!)ALUi‘i;
                                                                                                       K,F_l_§
                                                                                                   zourmr or     5
                                                                     IN THE COUNTY COURT
DAVID GOAD                                         §
(Plalnt1i‘f(s)

                                                                                                   AT LAW
                                                   §
vs.
                                                              GUADALUPE COUNTY, TEXAS
JAMIE OSBORN                                        §

(Defendant(s)
                                                    §

                                                              MOTION TO DISMISS
      ORDER GRANTING DEFENDANT JAMIE OSBORN’S
                                                          Osboi-n’s Motion to Dismiss. The
        ON THIS DAY the Court considered Defendant Jamieevidence presented and arguments
                                            response of Plaintiff,
 Court having reviewed the Motion, the
                                           motion is well taken and should be
                                                                              granted.
 of the parties is of the opinion that the

         IT IS THEREFORE ORDERED
                                           ADJUDGBD AND DECREED              that Plaintiffs lawsuit
                                                                                           either
                                                                      relief requested by
 is DISMISSED for lack
                          of subject matter jurisdiction. Any further
                                   to be a ﬁnal order.
 party is denied. This is intended

 Signed onthis the iﬁilg day of February,201S.                        ‘
                                                                                                       /‘
                                                               ﬁt//ll! i,".t1Q6~*\:7Im
                                                        Honorable Judge Presiding
                                                                                           I




                                                                                                       QEB 192